DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant claim for foreign priority date of Sep. 6, 2018, based on JP 2018-167210 is acknowledged. However, the above foreign document fails to support the claimed feature “a control unit configured to control the virtual viewpoint in accordance with input accepted by the acceptance unit, the control unit being configured to move the virtual viewpoint to the outside of a predetermined setting region in accordance with input for moving the virtual viewpoint from the inside to the outside of the setting region if the direction of the virtual viewpoint is within a specific range, and restrict movement of the virtual viewpoint in accordance with the input for moving the virtual viewpoint from the inside to the outside of the setting region if the direction of the virtual viewpoint is not within the specific range” as specifies in the current application. Therefore; the earliest filing date for the current application consider to be Aug. 27, 2019.
	Examiner enclosed a copy of the translation of the above foreign document.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a
combination may be expressed as a means or step for performing a specified
function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or
acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for
performing a specified function without the recital of structure, material, or acts in
support thereof, and such claim shall be construed to cover the corresponding
structure, material, or acts described in the specification and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AJA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform he claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As stated above, claims 1 and 9-15 invoke35 U.S.C. 112(f) or pre-AJA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP 8§ 608.01(0) and 2181.
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara Takayuki (JP 5174522) in view of Kanatsu et al. (US 2018/0204381).
Regarding claim 1, Takayuki teaches a control apparatus comprising; an acceptance unit configured to accept input for moving a virtual viewpoint corresponding to a virtual viewpoint image (Note; acceptance unit is defined as a controller, in the disclosure of the current invention, therefore; the controller 42 for moving the virtual viewpoint disclosed throughout the disclosure of the reference consider as acceptance unit, e.g., paragraphs 0006-0008,0031-0036,0039-0043,0046), and a control unit configured to control the virtual viewpoint in accordance with input accepted by the acceptance unit (e.g., controller 42 disclosed throughout the disclosure for controlling the virtual viewpoint in accordance with the input, consider to be the same, e.g., paragraphs 0029,0039), the control unit being configured to move the virtual viewpoint in accordance with input for moving the virtual viewpoint if the direction of the virtual viewpoint is within a specific range (e.g., control unit 42 in combination with viewpoint moving unit 110, and allowable range calculation unit, disclosed throughout the disclosure of the reference, e.g., paragraphs 0006,0011,0048,0089,0094-0095).

Kanatsu in the same field of endeavor (e.g., paragraphs 0003,0096,0116) teaches moving the virtual viewpoint to the outside range/region according to the condition/situation, thus consider to be equivalent to the claimed feature.
In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the teaching of Kanatsu, into the virtual viewpoint control system of Takayuki, to improve operability of the operator, as suggested by the reference.
	Regarding claim 2, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein the specific range is a range in which an angle formed by a normal line direction of a boundary surface of the setting region and a line-of-sight direction corresponding to the direction of the virtual viewpoint equals or fails below a predetermined value (e.g., paragraphs 0013-0014,0042-0045,0048,0069 of Kanatsu).
	Regarding claim 3, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein the specific range is a range in which an elevation angle of the direction of the virtual viewpoint equals or exceeds a predetermined value (e.g., paragraphs 0142-0143, 0146-0150,0153-0154,0156 of Kanatsu).
	Regarding claim 4, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein the specific range is a range in which a proportion of a field of view of the virtual viewpoint that is occupied by the setting region equals or exceeds a threshold (e.g., paragraphs 0006-0007,0087,0089 of Kanatsu).

Regarding claim 6, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 5, wherein the region in which the three-dimensional model of an object is present is a region in which at least one of a three-dimensional model of a foreground object, a three-dimensional model of a background object, and a three-dimensional model of a virtual object is present (e.g., paragraphs 0068,0075,0095-0096,0098,0105 of kanatsu).
Regarding claim 7, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein the virtual viewpoint image is generated based on a plurality of captured images that are obtained by capturing images from multiple directions using a plurality of image capturing devices (e.g., fig. 15 of Kanatsu). 
	Regarding claim 8, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 7, wherein the setting region is a region included in at least one of the plurality of captured images (e.g., fig. 15 of Kanatsu).
	Regarding claim 9, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein control by the control unit for restricting the movement of the virtual viewpoint includes control for invalidating input for moving the virtual viewpoint (e.g., user interaction with the system, abstract, paragraphs 0004,0113-0114,0222 of Kanatsu).
	Regarding claim 10, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein control by the control unit for restricting the movement of the virtual viewpoint includes control for reducing the moving speed of the virtual viewpoint (e.g., paragraphs 0040,0048,0075-00778 of Takayuki).

	Regarding claim 12, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein if an elevation angle of the direction of the virtual viewpoint is less than a predetermined value, the control unit restricts the movement of the virtual viewpoint so that the virtual viewpoint does not move into an underground region in accordance with input for moving the virtual viewpoint vertically downward (e.g., paragraphs 0142 and 0146-0155 of Takayuki).
Regarding claim 13, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein the control unit restricts the direction of the virtual viewpoint if the virtual viewpoint is positioned outside the setting region (e.g., paragraphs 0116,0120 of Kanatsu).
	Regarding claim 14, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein the control unit changes the direction of the virtual viewpoint to a direction within the specific range if a predetermined condition is fulfilled under a situation in which the virtual viewpoint is positioned outside the setting region and the direction of the virtual viewpoint is outside the specific range (e.g., paragraphs 0004-0012 of Takayuki, also paragraphs 0112 of Kanatsu).
Regarding claim 15, the combination of Takayuki and Kanatsu teach the control apparatus according to claim 1, wherein the control unit changes the position of the virtual viewpoint to a position inside the setting region if a predetermined condition is fulfilled under a situation in which the virtual viewpoint is positioned outside the setting region (e.g., paragraph 0116 of Kanatsu).
Regarding claims 16-19, the limitations claimed are substantially similar to claims 1-2 and 7-8 above, and has been addressed in the above claims.
Contact Information

should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482